Citation Nr: 0519341	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  97-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965, plus additional periods of active duty training 
(ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.

In an August 1999 decision, the Board denied the veteran's 
claim.  He appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
March 2001, the Veterans Claims Court vacated the Board's 
August 1999 decision and remanded the case for adjudication 
of the veteran's cervical spine claim on a direct basis.

This case was thereafter remanded by the Board in June 2001 
and October 2003 for further development and is now ready for 
appellate review.  The veteran and his wife testified at a 
hearing in January 1997 as to the severity of his service-
connected low back disability and his former representative 
presented argument in support of the veteran's claim before 
the undersigned Veterans Law Judge in April 2003.  Transcript 
of the hearings are of record.

On a final procedural note, the veteran recently expressed 
his intent to appoint the Paralyzed Veterans of America as 
his representative.  Although he was provided with a VA Form 
21-22 in April 2005, a signed form in favor of this service 
organization is not part of the current record.  Therefore, 
the Board will consider the veteran to be unrepresented at 
this juncture.


FINDINGS OF FACT

1.  A single complaint of a stiff neck in service is shown to 
have been acute and transitory, and resolved without 
objective residual pathology.

2.  Post-service evidence is negative for complaints related 
to a cervical spine disorder for many years after military 
discharge.

3.  The weight of medical evidence fails to establish a 
medical nexus between the veteran's military service and a 
current cervical spinal disorder.

4.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed cervical spine disorder is not 
related to his service-connected low back disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated 
by the veteran's period of active duty; a cervical spine 
disorder is not shown to be proximately due to a service-
connected low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a cervical spine 
disorder as a result of a service-connected low back 
disability.  In the alternative, he contends that he injured 
his cervical spine during a fall while on active duty.  

At a hearing before the Board, the veteran's former 
representative argued that his contentions of falling off an 
airplane and injuring his neck were sufficient to establish 
service connection.  The representative maintained that if 
the fall was accepted to service connect a low back 
disability, it should be sufficient to service connect the 
claimed neck injury.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2004).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

After a careful review of the claims file, the Board finds 
that the claim must be denied.  First, the Board finds that 
there was no chronic cervical spine disability noted during 
active duty.  Service medical records reflect that the 
veteran sought treatment in April 1964 for a sore back.  He 
indicated that he had fallen four weeks previously and was 
now unable to bend or stoop.  He noted that medication and 
heat did not help but X-rays were negative.  

In June 1964, the veteran reported a one-day history of stiff 
neck and back, which he indicated had been aggravated by an 
old injury.  He related a history of straining his back five 
years previously and again three months before.  He was 
treated with heat to the low back but there was no diagnosis 
made with respect to the cervical spine.  

The service separation examination report dated in August 
1965 showed a normal clinical evaluation of the veteran's 
neck and spine.  Therefore, there is no in-service evidence 
of a chronic cervical spine disorder as a result of a fall.  

Next, the Board is persuaded by the absence of a chronic 
cervical spine disorder for many years after discharge from 
active duty.  Multiple Reserves records, dated from 1979, 
when he enlisted in the Reserves, to the 1990s, reveal no 
complaints of, treatment for, or diagnosis of a cervical 
spine disorder.  

Specifically, his Reserves enlistment examination dated in 
March 1979 showed a normal clinical evaluation of his neck 
and spine.  This suggests to the Board that the veteran had 
had no cervical spine symptomatology in the intervening years 
from his discharge from active duty in 1965 until he 
reenlisted in the Reserves in 1979.  

Further, multiple annual military physicals reflect no 
complaints related to the cervical spine.  In the May 1994 
annual physical, his neck and spine were reported a normal.  
In July 1995, he retired from the Naval Reserves.

Civilian medical evidence also fails to show cervical spine 
symptomatology for many years after discharge from active 
duty.  Private medical records dated in the 1980s-1990s show 
treatment for a variety of medical complaints, including low 
back, shoulder, elbow tendonitis, skin disease, allergic 
rash, left foot, urethral spasm, weight management, flat 
feet, benign lymph node, ankle injury, sore throat, 
cough/congestion, knee, hand injury, fatigue, finger swelling 
and stiffness, and pneumonia, but at no time was mention made 
of cervical spine or neck symptomatology.  Given the 
essentially on-going nature of the veteran's medical 
treatment, the absence of cervical spine complaints suggests 
to the Board that the veteran was, in fact, without cervical 
spine symptomatology during this time frame. 

In August 1991, the veteran sought private medical treatment 
for complaints of low back pain.  He also reported neck pain 
and stiffness "for many years duration."  In April 1992, he 
filed a claim for a low back disability.  A July 1992 
statement from his private physician noted treatment 
beginning in August 1991 and diagnoses of lumbar disc 
degeneration, lumbar nerve root compression, sciatica, and 
cervical myofascitis.  This is the first mention of cervical 
spine pathology, some 25+ years after military discharge.

This multi-year gap between discharge from military service 
and first complaints does not support a finding of in-service 
onset, particularly given the lack of continuity of symptoma-
tology during the multi-year gap between military discharge 
in 1964 and the first complaints in 1991.  See also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Moreover, the private medical evidence focused on the 
veteran's low back complaints and there was no opinion 
rendered as to a relationship between his neck complaints and 
active duty.  Parenthetically, the Board notes that the 
veteran was ultimately granted service connection for a low 
back disability.

In an October 1992 VA examination, the veteran reported that 
he fell and injured his back during service but there were no 
complaints regarding a neck disorder.  A physical examination 
of the cervical spine showed no tenderness, no muscle spasms, 
and normal range of motion.  There was no diagnosis with 
respect to the cervical spine.  

Similarly, the veteran did not report neck complaints in an 
April 1995 VA spine examination.  At that time, he reported 
that he fell off the wing of an airplane.  There was no 
diagnosis made regarding the cervical spine.  In October 
1995, the Board granted service connection for a low back 
disability.

Pain logs written by the veteran dated in the mid-1990s fail 
to show cervical spine symptomatology.  In a January 1997 VA 
peripheral nerve examination, the veteran related, for the 
first time, that he fell 20 feet flat on his back in 1964.  
He could not recall whether he injured his neck and head 
because "his back hurt so much."  He noted that he was seen 
in sick bay and returned to duty with pain killers.  He 
reported that he was discharged a year later still having 
pain in the low back.  

After a physical examination, the examiner noted:

He has evidence for peripheral 
neuropathy, etiology unknown; as well as 
cervical and lumbar radiculopathy 
stemming from his service related injury.  

Cervical spine X-rays dated in January 1997 showed findings 
compatible with degenerative changes.  Pain logs beginning in 
early 1997 show, for the first time, complaints of stiffness 
in the upper back and neck.  In April 1998, the veteran filed 
claims for, among other things, cervical radiculopathy 
secondary to a service-connected low back disability.

In a July 1998 private treatment note, the veteran reported 
an injury to his low back during military service but denied 
any injury to his head or neck.  The clinical impressions 
included, among other things, right C6-C7 radiculopathy.

In August 1998, the physician who conducted the January 1997 
peripheral nerve examination was asked to provide a rationale 
for her opinion that the veteran's neck problems were related 
to service.  She was asked whether her opinion was based on 
the history as reported by the veteran, or a review of the 
service medical records.  It was noted that the veteran had 
filed a claim for a neck injury and additional comment was 
needed.  In response, the physician wrote:

History as reported by veteran.  He fell 
20 feet onto his back.  Since his 
cervical spine is attached, in a sense, 
to his lumbar spine, it's conceivable he 
sustained a brachial plexus and cervical 
spine traction injury at that time.

While seemingly supportive of the veteran's claim, the Board 
is inclined to place less probative value on the report for 
several reasons.  First, the history provided by the veteran 
is not consistent with the contemporaneous service medical 
records.  

First, service medical records indicated that the veteran did 
not initially seek treatment for low back complaints until 
some four weeks after the reported fall.  Moreover, service 
medical records made no mention of a 20 foot fall.  Even 
accepting that the veteran fell from the wing of an airplane, 
the length of time between the fall and first complaints 
suggests to the Board that the initial injury was not as 
traumatic as has been subsequently implied.  

Next, rather than being returned to duty on "pain killers" 
as alleged, it appears that, except for Aspirin, the veteran 
was treated with heat and muscle relaxants.  Moreover, the 
service separation examination does not support his 
assertions that he was discharged from military service with 
pain but rather showed a normal clinical evaluation of the 
neck and spine at the time of service separation.  Further, 
there was no report of on-going back pain at the time of 
discharge.  Therefore, his reported history to the examiner 
in January 1997 is not supported by the medical evidence.

The Board is not obligated to accept medical opinions 
premised on the veteran's recitation of medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995).  A physician's 
opinion based on the veteran's layman account of an illness 
from many years ago, which is otherwise uncorroborated by 
competent medical evidence of record, can be no better than 
the veteran's bare contentions.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

In addition, a physician's opinion based upon a previously 
considered and rejected account is based upon an inaccurate 
factual premise and has no probative value.  Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993).  The examiner acknowledged 
that she had not reviewed the claims file prior to rendering 
her opinion.  Further, her opinion was equivocal in nature as 
she noted that it was "conceivable" that he could have 
injured his neck in the fall.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Therefore, the Board is inclined to assign 
less probative value on an ambivalent medical opinion based 
solely on the veteran's recitation of history, which is not 
supported by the evidence.

Thereafter, the Board denied, among other things, the 
veteran's claim for a cervical spine disorder on a secondary 
basis by decision dated in August 1999.  In September 2000, 
the Veterans Claims Court vacated the Board's decision to the 
extent that the Board had not addressed the issue of service 
connection for a cervical spine disorder on a direct basis.

In response, the Board remanded the claim for, among other 
things, a VA examination.  In a September 2002 VA examination 
report, undertaken to address the issue of direct and 
secondary service-connection, the veteran related that he 
injured his neck and lower back when he fell off the wing of 
a C-54 transport.  He recalled being treated in sick bay, 
having no X-rays (although in-service X-rays were reportedly 
normal), and developing pain in his right lower back, which 
had gotten worse over the years.  He also reported, among 
other things, episodes of stiff neck with pain radiating into 
the back of his head starting at the time of the 1964 injury.

After a physical examination, the final diagnoses included 
degenerative disk disease at the C6-C7 level, and 
degenerative osteoarthritis involving the C4 and C5 vertebral 
bodies.  With respect to the issue on appeal, the examining 
physician opined that:

I reviewed the C file including the 
service medical records.  There were 
notes from 2 June 1964 describing a 
strained lower back 5 years ago and again 
3 months ago.  Well until yesterday, no 
recent trauma.  Notes dated June 3, 4, 
and 5 indicated the application of heat 
lamp treatment.  There was no mention of 
a fall off an airplane wing.  There were 
no records I could find about any injury 
to the neck or treatment of neck problems 
until 1997 when cervical spondylosis and 
radiculopathy and peripheral neuropathy 
were identified in a c&p exam report by 
[a VA physician] dated 1/28/97.

IMPRESSION:
1.  Cervical spondylosis
2.  Lumbar spondylosis
3.  Atypical cervical radiculopathy on 
the right.
4.  Lumbar radiculopathy on the right.

From the information available to me it 
is my opinion that the cervical spine 
condition is not due to an injury which 
occurred while in the service.  It is 
also my opinion that the cervical spine 
condition was not caused by the lumbar 
spine condition.  Further, it is my 
opinion that the cervical spine condition 
is not made worse or aggravated by the 
lumbar spine condition.  They are two 
separate conditions.

In assigning higher probative value to this VA examination 
report, the Board notes that the examiner had the claims file 
for review, specifically discussed the findings in the claims 
file, obtained a reported history from the veteran, and 
conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that he misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
greater probative value.

Next, while the veteran has stated that he believes his 
military service or service-connected low back disability 
caused his cervical spine disorder, the weight of medical 
evidence does not support either position.  The mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would establish that 
military service or a service connected low back disability 
caused a cervical spine disorder cannot support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In sum, the Board finds no evidence of a chronic cervical 
spine disorder in service, no evidence of cervical spine 
symptomatology for many years after discharge, and the weight 
of medical evidence fails to establish a medical nexus 
between military service or a service-connected low back 
disability and cervical spine disorder.  Therefore, the Board 
finds that the claim for service connection must be denied on 
a direct basis and secondary basis.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in September 2001, August 2002, March 2004, and August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
VCAA notices provided to the veteran were not given prior to 
the first AOJ adjudication of the claim, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
March 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decisions on appeal, the 
statements of the case (SOCs) and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the October 2002 and March 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done -- regardless of whether it has been done by 
way of a single notice letter, or via more than one 
communication -- the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); see also Mayfield v. Nicholson, 
No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, he requested and received a 
hearing before the Board.  Although he did not personally 
appear, his representative at the time offered testimony on 
his behalf.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in September 2002.  The 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for a cervical spine disorder is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


